t c summary opinion united_states tax_court donald joseph byk petitioner v commissioner of internal revenue respondent docket no 9964-09s filed date donald joseph byk pro_se robert saal for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended all rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case this case is before the court on petitioner’s request for judicial review of respondent’s determination sustaining a notice_of_federal_tax_lien nftl filing to collect employment_taxes for the tax period ending date background some of the facts have been stipulated and we incorporate the stipulation and the accompanying exhibits by this reference petitioner resided in new jersey when his petition was filed petitioner operated a dental practice beginning in his practice was separated into general dentistry and orthodontics petitioner operated the general dentistry practice as a business reported on schedule c profit or loss from business he operated the orthodontics practice as a corporation sometime in petitioner received a letter from respondent stating that form_941 employer’s quarterly federal tax_return for petitioner’s general dentistry business had not been filed for the tax period ending date petitioner called his accountant and an apparent retained copy of form_941 for the questioned tax period was sent to respondent no remittance accompanied the form_941 sent in respondent treated the form_941 sent in as an original return filed as of date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 dated date stating that petitioner had not fully paid his employment_tax liabilities for the tax period ending date respondent received petitioner’s form request for a collection_due_process or equivalent_hearing on date petitioner participated in a telephone collection_due_process cdp hearing on date where he asserted that the employment_tax was paid in petitioner did not offer any collection alternatives a notice_of_determination concerning collection action s under sec_6320 and or was issued on date stating that the tax_liability for the tax period ending date was valid and had not been paid the notice states collection followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances the attachment to the notice_of_determination states appeals has obtained verification from the irs office collecting the tax that the requirements of any applicable law regulation or administrative procedure with respect to the proposed levy or nftl filing have been met computer records indicate that the notice_and_demand notice_of_intent_to_levy and or notice_of_federal_tax_lien filing and notice of a right to a collection_due_process_hearing were issued discussion if a taxpayer fails to pay any federal_income_tax liability after notice_and_demand a lien in favor of the united_states is imposed on all the property of the delinquent taxpayer sec_6321 within business days after filing a tax_lien the irs must provide written notice of that filing to the taxpayer sec_6320 after receiving such notice the taxpayer may request an administrative hearing before the office of appeals sec_6320 a cdp hearing concerning a lien under sec_6320 is to be conducted in accordance with the relevant provisions of sec_6330 sec_6320 we have jurisdiction under sec_6330 to review the commissioner’s determination that the nftl was proper and that the commissioner may proceed to collect by it in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed 2the pension_protection_act of publaw_109_280 120_stat_1019 amended sec_6330 and granted this court jurisdiction over all sec_6330 determinations made after date 129_tc_58 n collection actions for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs when the exercise of discretion is without sound basis in fact or law 125_tc_301 affd 469_f3d_27 1st cir at the collection hearing a taxpayer may raise any relevant issues relating to the unpaid tax or proposed levy including spousal defenses challenges to the appropriateness of the collection actions and offers of collection alternatives sec_6330 in addition he may challenge the existence or amount of the underlying tax_liability but only if he did not receive a notice_of_deficiency or otherwise have an opportunity to dispute such liability sec_6330 in making a determination following a collection hearing the appeals officer ao must consider whether the requirements of any applicable law or administrative procedure have been met any relevant issues raised by the taxpayer and whether the proposed collection action balances the need for efficient collection with legitimate concerns that the 3a challenge to the amount of tax unpaid is a challenge to the validity of the underlying tax_liability and is reviewed de novo see 116_tc_60 see also 117_tc_127 respondent’s verification is mandatory therefore the issue is a question of law and the standard of review does not matter see 131_tc_197 collection action be no more intrusive than necessary sec_6330 independent of any issue raised or argument made by the taxpayer sec_6330 requires the ao conducting a cdp hearing to verify that the requirements of any applicable law or administrative procedure have been met 131_tc_197 when the cdp hearing concerns a self- reported tax_liability the ao must verify that the irs timely assessed the liability the taxpayer failed to pay the liability the taxpayer was given a notice_and_demand for payment and the taxpayer was given an nftl filing med practice solutions llc v commissioner tcmemo_2009_214 if those requirements have not been met the collection cannot proceed and the ao cannot sustain the proposed collection action id in other words verification is required to be a part of every determination hoyle v commissioner supra pincite in view of the mandatory nature of the verification requirement ‘this court will review the appeals officer’s verification under sec_6330 without regard to whether the taxpayer raised it at the appeals hearing’ as long as the taxpayer has adequately raised the issue in her appeal med practice solutions llc v commissioner supra quoting hoyle v commissioner supra pincite we are satisfied that petitioner raised this issue in the notice_of_determination the ao summarily concluded collection followed all legal and procedural requirements and the collection actions taken or proposed were appropriate under the circumstances the attachment to the notice_of_determination simply reiterated verbatim the language that the internal_revenue_manual states as necessary to minimally document legal and administrative review see irm pt date a clear record of relevant transactions is necessary in a sec_6330 court_proceeding see 381_f3d_41 2d cir vacating and remanding tcmemo_2002_ respondent apparently relied upon transcripts for petitioner’s general dentistry business and his corporation that 4petitioner raised the issue of verification in his petition by questioning the validity of respondent’s claim and at trial by questioning the procedures in place to keep respondent from assessing taxes from any year he wishes we construe broadly petitioner’s petition as a pro_se litigant see rule d lukovsky v commissioner tcmemo_2010_117 citing 404_us_519 5in 381_f3d_41 2d cir vacating and remanding tcmemo_2002_312 which was a sec_6330 case the court_of_appeals for the second circuit described the unsatisfactory record before it as follows the parties’ confusion is understandable the relevant timeline and tax amounts have been reconstructed using photocopied forms computer screen printouts and dot-matrix printouts of tax account balances many of these records have no supporting explanation and therefore are inscrutable to any non-employee of the irs respondent was unable to fully explain to either petitioner or the court the court questioned respondent about entries in the transcripts specifically asking about entries concerning nonfiling of returns respondent agreed with the court that the internal_revenue_service routinely offers a transcript documenting the nonfiling of a return or a form_3050 certification of lack of record no such documentation was provided no explanation other than for two codes was given to decipher the numerous symbols and codes in respondent’s transcripts petitioner testified that he did not understand the letters and numbers that make up the code in respondent’s transcripts to complicate matters respondent’s witness could not explain to the court many of the codes and acronyms referenced in the transcript respondent simply asserted on the 6nor was any reason given for the length of time that passed between the tax period at issue ending date and respondent’s informing petitioner sometime in that a form_941 was not on file for the tax period at issue 7this is not an issue unique to petitioner we have noted on prior occasions the problem of understanding irs transcripts many of the documents in the administrative file and most of the documents labeled as transcripts of the taxpayer’s account are full of abbreviations alphanumeric codes dates and digits that are indecipherable and unintelligible without additional explanation barnes v commissioner tcmemo_2010_30 8respondent’s witness could identify two codes used in the transcripts when questioned by the court as to the meaning of other codes and when asked to explain how the transcript system works the witness responded that she was unable to answer the continued basis of the incomplete testimony of his witness that petitioner’s form_941 for that tax period was not filed until petitioner supplied an apparent copy of a form_941 from his accountant that respondent had requested petitioner asserts that the original return was properly filed and the reported tax_liability timely paid the issue of petitioner’s filing a form_941 raises questions about the validity of respondent’s determination and an irregularity in the assessment procedure see rivera v commissioner tcmemo_2003_35 affd 102_fedappx_594 9th cir respondent has not adequately shown that an attempt was made to verify whether a form_941 was timely filed and the tax_liability timely paid_by petitioner in if respondent did not validly assess petitioner’s tax_liability then a lien would not have arisen with respect to that tax_liability and collection could not proceed see sec_6203 sec_6322 see also hoyle v commissioner supra pincite accordingly if assessment was invalid the determination to proceed with the lien was error as a matter of law see hoyle v commissioner supra pincite a review of the entire record reveals that respondent did not offer sufficient evidence that the ao had verified that all continued court’s questions legal and procedural requirements were met in the assessment of petitioner’s employment_tax liability for the period ending date it is within the court’s discretion to remand the case to appeals for further review see 131_tc_197 127_tc_219 117_tc_183 further review is often necessary to protect a taxpayer’s due process rights concerning a cdp hearing lunsford v commissioner supra pincite remand appropriate if taxpayer not afforded proper sec_6330 hearing given respondent’s inadequate verification and the length of time that has passed since the tax period in question we conclude that remand is unnecessary and would not be productive see id see also marlow v commissioner tcmemo_2010_113 citing lunsford v commissioner supra pincite the determination to proceed with collection without verification of all legal and procedural requirements was error as a matter of law to reflect the foregoing decision will be entered for petitioner
